Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“light-emitting pixels” in claims 1, 11, and 13,
“a sensor” in claims 1, 11, and 13,
“an ambient light sensor” in claims 6 and 15,
“a red-green-blue (RGB) sensor” in claims 6 and 15,
“a controller module” in claim 11, and
“a data processing apparatus” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “adjacent light-emitting pixels” in claims 1, 11, and 20 is a relative term which renders each claim indefinite.  The term “adjacent” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The commonly accepted definition of “adjacent” is “lying near, close” (e.g., see Random House dictionary, Dictionary.com).
It would be unclear to one having ordinary skill in the art precisely how “near” or “close” the corresponding elements must be before they would be considered “adjacent,” as instantly claimed.

The term “an error” in claims 1, 11, and 20 is a relative term which renders each claim indefinite.  The term “error” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “error” is purely subjective.

Claims 1, 3, 11, 13, and 20 each recites the limitation “the light emitting pixels.”  There is insufficient antecedent basis for this limitation in the claim.
It would be unclear to one having ordinary skill in the art whether the above limitation is intended to refer to the earlier recited, “[an array of] light-emitting pixels” and/or “adjacent light-emitting pixels.”

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2012/0212730 A1) in view of Childs et al (US 2009/0243498 A1).

Regarding claim 1, White discloses a method for compensating light to be shown on a display [e.g., Figs. 1ABC, 4: 1] comprising 
an array of light-emitting pixels [e.g., Figs. 1ABC, 4: 15], 
a sensor [e.g., Figs. 1ABC, 4: 18; Fig. 4: 48] being arranged to receive light [e.g., Figs. 1BC: 17] transmitted by adjacent light-emitting pixels [e.g., Figs. 1ABC, 4: 15] of the display; 
the method comprising: 
collecting, from the sensor, a luminance of light received by the sensor during an emission-on period during which the adjacent light-emitting pixels emit light (e.g., see Paragraph 33: Light sensor 18 senses the emitted light 17 travelling out of first edge 11; Paragraph 37: controller 20 receives a reading of first sensed light from light sensor 18 at a first time); 
collecting, from the sensor, a luminance of light received by the sensor during an emission-off period during which the adjacent light-emitting pixels emit no light (e.g., see Paragraph 38: Controller 20 can receive additional readings of sensed light at a time when no EL emitters 15 are emitting light, and use those additional readings to correct for flare due to ambient light or other stray light striking light sensor 18. For example, at a time just before the first time, the controller 20 can turn off all the EL emitters 15 and receive a reading of sensed flare light from light sensor 18); 
calculating, by comparing the luminance of the light received during the emission-on period to the luminance of the light received during the emission-off period, a luminance of light internally reflected from the adjacent light-emitting pixels and received by the sensor during the emission-on period (e.g., see Paragraph 38: Controller 20 can subtract the sensed flare light from the first reading of first sensed light and store the difference in memory 21 as the first sensed light); 
determining that an error between the luminance of light internally reflected from the adjacent light-emitting pixels and a reference luminance equals or exceeds a threshold error; and adjusting a driving voltage for driving the light-emitting pixels to reduce the error (e.g., see Paragraph 40: when the second stored light is only 80% of the luminance of the first stored light, the controller 20 can infer that EL device 1 has lost 20% of its luminous efficacy. It can therefore increase the current provided by power supply 26 by 25% to return the light output of EL device 1 to its original level (0.8*1.25=1). Correspondingly, if the second stored light is higher than the first stored light, controller 20 can reduce the current provided by power supply 26) (e.g., see Paragraphs 28-60).

White doesn’t expressly appear to disclose an image.
However, Childs discloses a method for compensating an image (e.g., see Paragraph 57, 60, 64) to be shown on a display [e.g., Fig. 1] comprising 
an array of light-emitting pixels [e.g., Figs. 1, 2: 10], 
a sensor [e.g., Fig. 2: 34] being arranged to receive light transmitted by adjacent light-emitting pixels [e.g., Fig. 1, 2: 10] of the display; 
the method comprising: 
collecting, from the sensor, a luminance of light received by the sensor during an emission-on period during which the adjacent light-emitting pixels emit light [e.g., Paragraphs 64-70: Measurements 2, 3, 5, 6]; 
collecting, from the sensor, a luminance of light received by the sensor during an emission-off period during which the adjacent light-emitting pixels emit no light [e.g., Paragraphs 64-70: Measurements 1, 4]; 
calculating, by comparing the luminance of the light received during the emission-on period to the luminance of the light received during the emission-off period, a luminance of light internally reflected from the adjacent light-emitting pixels and received by the sensor during the emission-on period (e.g., see Paragraphs 71-85).

White and Childs are analogous art, because they are from the shared inventive field of light emitting pixel displays.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Childs’ image with White’s display, so as to prevent variations in image quality.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Childs’ image with White’s display as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 2, White discloses the array of light-emitting pixels comprises an array of organic light-emitting diodes (e.g., see Paragraph 28).

Regarding claim 3, White discloses the driving voltage drives the light-emitting pixels based on a burn-in model (e.g., see Paragraphs 40, 56: compensation for degradation due to aging).

Regarding claim 4, White discloses adjusting the driving voltage to reduce the error comprises adjusting the burn-in model by a correction factor (e.g., see Paragraph 40: when the second stored light is only 80% of the luminance of the first stored light, the controller 20 can infer that EL device 1 has lost 20% of its luminous efficacy. It can therefore increase the current provided by power supply 26 by 25% to return the light output of EL device 1 to its original level (0.8*1.25=1). Correspondingly, if the second stored light is higher than the first stored light, controller 20 can reduce the current provided by power supply 26).

Regarding claim 5, White discloses the correction factor comprises an additive inverse of the error (e.g., see Paragraph 40).

Childs discloses the correction factor comprises an additive inverse of the error (e.g., see Paragraphs 80-87).

Regarding claim 6, White discloses the sensor is one of an ambient light sensor or a red-green-blue (RGB) sensor (e.g., see Paragraphs 32, 38).

Regarding claim 7, White discloses the reference luminance comprises an expected luminance of light internally reflected from the adjacent light-emitting pixels and received by the sensor (e.g., see Paragraph 37).

Regarding claim 9, White discloses adjusting the driving voltage comprises adjusting the driving voltage for all light-emitting pixels of the array (e.g., see Paragraph 40).

Regarding claim 10, White discloses adjusting the driving voltage comprises adjusting the driving voltage for a selection of light-emitting pixels of the array (e.g., see Paragraph 40).

Regarding claim 11, this claim is rejected by the same reasoning applied in rejecting claim 1; furthermore, White discloses a display system, comprising: 
an array of light-emitting pixels [e.g., Figs. 1ABC, 4: 15] which, during operation, emit light; and 
a controller module [e.g., Fig. 2A: 20, 21; Fig. 5: 52, 20, 21] in electrical communication with the array of light-emitting pixels, the controller module being programmed to perform the method (e.g., see Paragraphs 37-38, 52, 57-58).

White doesn’t expressly appear to disclose an array of light-emitting pixels which, during operation, emit light in response to a driving voltage.
However, Childs discloses a display system, comprising: 
an array of light-emitting pixels [e.g., Figs. 1, 2: 10] which, during operation, emit light in response to a driving voltage (e.g., see Paragraphs 45-67).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Childs’ driving voltage with White’s display, so as to prevent variations in image quality.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Childs’ driving voltage with White’s display as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 12, this claim is rejected by the same reasoning applied in rejecting claim 2.

Regarding claim 13, this claim is rejected by the same reasoning applied in rejecting claim 3.

Regarding claim 14, this claim is rejected by the same reasoning applied in rejecting claim 4.

Regarding claim 15, this claim is rejected by the same reasoning applied in rejecting claim 6.

Regarding claim 16, this claim is rejected by the same reasoning applied in rejecting claim 7.

Regarding claim 18, this claim is rejected by the same reasoning applied in rejecting claim 9.

Regarding claim 19, this claim is rejected by the same reasoning applied in rejecting claim 10.

Regarding claim 20, this claim is rejected by the same reasoning applied in rejecting claims 1 and 11; furthermore, White discloses a non-transitory computer-readable medium [e.g., Figs. 2A, 5: 21] containing instructions which when executed on a data processing apparatus [e.g., Fig. 2A: 20; Fig. 5: 52, 20]  in communication with a display [e.g., Figs. 1ABC, 4: 1] drives the display (e.g., see Paragraphs 57-59).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2012/0212730 A1) in view of Childs et al (US 2009/0243498 A1) as applied to claim 1 above, and further in view of Berkeley et al (US 2009/0243498 A1).

Regarding claim 8, White and Childs don’t appear to expressly disclose averaging the error.
However, Berkeley discloses accumulating the error over a period of time [e.g., Figs. 11-12: frames]; averaging the error (e.g., see Paragraph 88); and comparing the averaged error to the threshold error (e.g., see Paragraph 84).
White, Childs and Berkeley are analogous art, because they are from the shared inventive field of light emitting pixel displays.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Berkeley’s averaging technique with White’s and Childs’ display, so as to prevent burn-in.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined combine Berkeley’s averaging technique with White’s and Childs’ display as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 17, this claim is rejected by the same reasoning applied in rejecting claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to image compensation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
18 November 2022